Citation Nr: 1013420	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  00-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1970.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claim for 
service connection.  The Board remanded the claim for 
additional development in July 2003 and in October 2007.

The Veteran submitted additional evidence pertinent to the 
appeal in September 2009.  VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a SSOC unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2009).  In an October 2009 Informal Hearing 
Presentation, the appellant's representative provided a 
limited written waiver of the Veteran's right of review of 
this evidence by the agency of original jurisdiction prior to 
the Board's review.  Appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the Veteran provided a statement showing 
that he was incarcerated from August 1970 through 1978.  This 
incarceration was proximate to the Veteran's May 1970 service 
discharge.  Although the Veteran stated he was not treated 
for a mental illness during this incarceration, the clear 
import of the Veteran's statements that he heard voices 
during and following his service discharge is that his report 
of hearing voices may be documented in the records of his 
incarcerations.  

Official records related to the Veteran's incarceration 
immediately proximate to his service discharge in 1970, 
including any clinical records related to such incarceration, 
should be sought, as these records are relevant to the 
Veteran's contention that he reported hearing voices 
proximate to his service discharge or within an applicable 
presumptive period.  Remand to obtain the additional records 
identified by the Veteran is required.  

As to the other periods of incarceration, the Veteran should 
be asked to clarify whether he is stating that all 
incarceration records should be obtained, or whether the 
Veteran wishes to identify specific incarceration periods 
during which he believes his complaint of hearing voices was 
noted.  The Veteran should also be asked whether there may be 
pre-incarceration evaluations available with respect to some 
periods of incarceration.  If so, the Veteran should identify 
the entity or facility at which records may be located or any 
provider who conducted pre-incarceration evaluation.  

The Veteran should again be advised of alternative types of 
evidence he may submit or identify to substantiate his claim.  

If the records disclose assignment of a diagnosis of a 
psychiatric disorder proximate to the Veteran's service 
discharge in May 1970, or disclose continuing reports by the 
Veteran that he heard voices, then VA examination should be 
conducted.  

The Veteran's representative notes, in the October 2009 
Informal Hearing Presentation, that VA's request for 
medical/psychiatric clinical records from "MEDEVAC" was not 
substantial compliance with the Board's request that records 
of the "67th MEDEVAC Hospital" be obtained.  The Board notes 
that an August 2009 response reflects that the National 
Personnel Records Center (NPRC) searched for records from the 
"67th EVAC Hospital."  It is not clear to the Board that 
there is another facility name under which NPRC should search 
for separately-filed hospital records, but the representative 
should be afforded an opportunity to clarify the search it 
contends is required to fulfill the duty to assist.  

The Board notes that the October 2007 Remand directed that 
personnel records and Uniform Code of Military Justice 
records be sought.  Although the Appeals Management Center 
requested such searches in March 2008, the responses from 
NPRC suggest that such searches were not conducted.  The AMC 
should request these searches again, in requests separate 
from any request for additional service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to submit or identify 
alternative records, that is, evidence 
other than clinical records, which might 
demonstrate that he complained of hearing 
voices proximate to his service discharge 
in May 1970 or prior to 1998, or might 
demonstrate that he was treated for a 
psychiatric disorder proximate to his 
service discharge in May 1970 or prior to 
1998.  The Veteran should be advised that 
records of employment medical evaluations, 
psychiatric evaluations for purposes of 
incarceration, or statements of 
individuals who may have observed symptoms 
of a psychiatric disorder chronically and 
continuously since the Veteran's service 
discharge in May 1970, might assist him to 
substantiate his claim.  

2.  Afford the Veteran's representative an 
opportunity to clarify the identification 
of a military facility from which 
separately-filed hospital records should 
be sought, other than the search for 
records from the "67th EVAC Hospital" 
conducted by the NPRC in August 2009.

3.  NPRC should be asked to search for 
personnel records for the Veteran.  NPRC 
should be asked to search for Uniform Code 
of Military Justice records for the 
Veteran.

4.  The Veteran should be asked to more 
specifically identify the facility at 
Reidsville, Georgia, where he was 
incarcerated from August 1970 to 1978.  
Then, records from that facility should be 
requested.  

5.  The Veteran should be asked whether he 
sought psychiatric treatment or received 
psychiatric treatment during any 
incarceration, and should be offered the 
opportunity to submit or identify any 
records, including pre-incarceration 
evaluation records, which might be 
relevant to substantiate the claim.  He 
should be asked whether he reported 
hearing voices during any incarceration, 
and should be asked to identify which 
records of incarceration might assist him 
to substantiate his claim that he 
manifested a psychosis chronically and 
continuously following his service 
discharge in May 1970.  If he fails to 
respond, then request his records from the 
Georgia Department of Corrections at 
Inmate Info & Records: 404-656-4661, or at 
another appropriate contact address.

6.  Obtain current VA clinical records of 
the Veteran's psychiatric care from May 
2007 to the present.  

7.  After completion of the development 
directed above, the claims file should be 
reviewed to determine whether any other 
development is required, including whether 
the Veteran contends that signs and 
symptoms of current schizophrenia were 
chronic and continuous following service.  
If VA examination is not required, the 
supplemental statement of the case should 
explain why examination is not required.  

If VA examination is conducted, the 
examiner should review the claims files 
and relevant service treatment records, 
and any additional records, including 
records of clinical treatment during 
incarceration, obtained during the course 
of the Remand.  The examiner should then 
provide an opinion as to the Veteran's 
current psychiatric disorder.  The 
examiner should provide an opinion which 
addressed whether it is at least as likely 
as not (is there at least a 50 percent 
probability) or, whether is it unlikely, 
that the Veteran has a current psychiatric 
disorder which was either incurred or 
manifested in service, or was present 
within one year after his service 
discharge in May 1970.  

The examiner(s) should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

If aggravation of a claimed disorder by a 
service-connected disability is determined 
to exist, the examiner should describe the 
increase in severity of the claimed 
disorder which is proximately due to the 
service-connected disability, and describe 
the percentage or extent of the permanent 
increase in symptoms which may be 
attributed to the aggravation during 
service.  The examiner should explain the 
medical considerations supporting the 
opinion.

6.  When all directed development has been 
conducted and the records associated with 
the claims files, readjudicate the claim 
on appeal.  If such action does not 
resolve the appeal, a supplemental 
statement of the case should be issued to 
the appellant and his representative.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


